UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- x
                                                            :
CHRISTOPHER QUERO, COURTNEY
                                                            :
FRANCIS, and KELLIN RODRIGUEZ,
                                                            :   Case No. 18 Civ. 9509 (GBD)
individually and on behalf of all persons
                                                            :
similarly situated,
                                                            :
                                                            :   NOTICE OF MOTION
                           Plaintiffs,
                                                            :
                                                            :
         -v-
                                                            :
ELISABETH DEVOS, in her official capacity as :
                                                            :
Secretary of the United States Department of
Education,

                           Defendant.
----------------------------------------------------------- x


        PLEASE TAKE NOTICE that, upon the accompanying (i) Memorandum of Law in

Support of Defendant’s Motion to Dismiss the Complaint and (ii) Declaration of Christian Lee

Odom, dated February 8, 2019, Defendant Elisabeth DeVos, Secretary of the United States

Department of Education, by her attorney, Geoffrey S. Berman, United States Attorney for the

Southern District of New York, hereby move this Court for an order dismissing the Complaint

pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure.
Dated:   February 8, 2019
         New York, New York

                                    GEOFFREY S. BERMAN
                                    United States Attorney for the
                                    Southern District of New York
                                    Attorney for the Defendant

                              By:    /s/ Rachael L. Doud
                                    RACHAEL L. DOUD
                                    Assistant United States Attorney
                                    86 Chambers Street, 3rd Floor
                                    New York, New York 10007
                                    Tel.: (212) 637-3274
                                    Fax: (212) 637-2786
                                    E-mail: rachael.doud@usdoj.gov




                                      2
